Citation Nr: 1134727	
Decision Date: 09/16/11    Archive Date: 09/23/11

DOCKET NO.  07-30 842A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a December 2005 rating decision, with respect to a reduction in compensation and the assigned initial disability rating for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial disability rating greater than 70 percent for PTSD from May 1, 1990, to July 2, 1993; from August 1, 1993, to June 9, 1995; from August 1, 1995, to October 4, 1995; and from November 1, 1995, to July 23, 2002.

3.  Entitlement to a disability rating greater than 30 percent for PTSD from July 23, 2002, to January 14, 2008.

4.  Entitlement to a disability rating greater than 50 percent for PTSD from January 14, 2008.

5.  Entitlement to a total disability rating based on individual unemployability, due to service connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Associate Counsel 


INTRODUCTION

The Veteran had active service from June 1970 to March 1972, including combat service during the Vietnam War.  His decorations include the Combat Infantryman Badge.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2005 and May 2008 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in San Juan, Puerto Rico.


FINDINGS OF FACT

1.  The Veteran alleges clear and unmistakable error in a December 14, 2005, rating action, with respect to a reduction in compensation and the assigned initial disability rating for PTSD, which is presently in appellate status and before the Board for appellate review.  

2.  The Veteran's only service-connected condition is PTSD.

3.  The Veteran was assigned temporary total disability ratings based on hospitalization from March 4, 1990, to May 1, 1990, from June 2, 1993 to August 1, 1993, from June 9, 1995, to August 1, 1995, and from October 4, 1995, to November 1, 1995.  

4.  From May 1, 1990, to July 2, 1993, from August 1, 1993, to June 9, 1995, from August 1, 1995, to October 4, 1995 and since November 1, 1995, the Veteran's PTSD has severely impaired the Veteran's ability to establish and maintain effective or favorable relationships with other people and have demonstrably rendered him unemployable.  


CONCLUSIONS OF LAW

1.  The appeal as to whether there was clear and unmistakable error in the December 2005 rating decision, with respect to a reduction in compensation and the assigned rating for PTSD, is dismissed.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2010); Link v. West, 12 Vet. App. 39, 45 (1998); Best v. Brown, 10 Vet. App. 322, 325 (1997).

2.  From May 1, 1990, to July 2, 1993, from August 1, 1993, to June 9, 1995, from August 1, 1995, to October 4, 1995 and since November 1, 1995, the criteria for an initial schedular 100 percent disability rating for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.16(c), 4.40, 4.130, Diagnostic Code 9411 (1996), Diagnostic Code 9411 (2010).

3.  There is no legal entitlement to TDIU because a total schedular disability rating for PTSD has been granted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2010); Bradley v. Peake, 22 Vet. App. 280 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Clear and unmistakable error claim

The Veteran alleges clear and unmistakable error in the December 14, 2005, rating 
action, with respect to a reduction in compensation and the assigned initial disability evaluation for PTSD.  Specifically, the Veteran maintains that the RO failed to properly assess the medical evidence of record relating to the severity of his psychiatric condition for the period, on and after July 23, 2002, and thus clear and unmistakable error to assign an initial 30 percent disability evaluation for PTSD.  In the alternative, the Veteran maintains that the RO failed to comply with 38 C.F.R. § 3.105(e), governing the procedural framework and safeguards required prior to issuing a final rating reduction.  

In essence, the Veteran purports to assert clear and unmistakable error in the adjudication of the December 2005 rating action presently certified for appellate review.  However, because the Veteran filed a timely notice of disagreement with the initial disability evaluations assigned and perfected appellate review, in a October 2008 Appeal to Board of Veterans Appeals (VA Form 9), the rating action that gave rise to these submissions (i.e. the December 14, 2005, rating decision) remains in appellate status.  38 U.S.C.A. § 7105(a), (d)(1), (d)(3); see also Archbold v. Brown, 9 Vet. App. 124, 132 (1996).  As such, there is no final adverse RO or Board determination that can be subject to clear and unmistakable error attack; thus, as a matter of law, the Veteran cannot assert a claim of clear and unmistakable error  in the December 2005 rating action at this time.  See Link v. West, 12 Vet. App. 39, 45 (1998); Best v. Brown, 10 Vet. App. 322, 325 (1997).  

Furthermore, the December 2005 RO determination assigned initial staged ratings for the Veteran's PTSD, making the provisions of 38 C.F.R. § 3.105(e) inapplicable.   O'Connell v. Nicholson, 21 Vet. App. 89, 93-94 (2007).  The Courts have continually held that the provisions of 38 C.F.R. § 3.105(e) do not apply in the context of staged ratings, when the assigned disability evaluation is not reduced beyond the level in effect at the time of the Veteran's initiating claim.  Id.  In the present matter, the December 2005 RO determination established the Veteran's entitlement to VA disability compensation for PTSD and, therefore, he was not entitled to VA disability benefits at any time prior.  Thus, 38 C.F.R. § 3.105(e) is not properly for application in this matter and it is not error for the RO to assign an initial staged rating.  Id.; see also Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).  

In sum, with respect to claim alleging clear and unmistakable error in the December 2005 rating action presently on appeal, there presently is no allegation of error of fact or law for appellate consideration.  Accordingly, the Board presently does not properly have jurisdiction over the matter and the appeal is dismissed without prejudice.  38 U.S.C.A. § 7105.  

Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  However, in the present matter, the claim for a higher disability evaluation for PTSD arises from the initial grant of service connection.  As this is an appeal arising from the initial grant of service connection, the notice that was provided to the Veteran before service connection was granted was legally sufficient and no further notice under the VCAA is necessary.  See Hartman v. Nicholson, 483 F.3d 1311 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Additionally, all relevant facts have been properly developed, and all evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service and VA treatment records obtained.  Further, the Veteran has been provided appropriate VA examinations and he has not identified or suggested any additional records VA should seek to obtain on his behalf.  Moreover, in a May 2009 statement, the Veteran withdrew his request for hearing related to his claim.  See 38 C.F.R. § 20.703, 20.704.  Therefore, all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim, and no further assistance to develop evidence is required.

The Board acknowledges that the record suggests that the Veteran's psychiatric condition may have served as a basis for Social Security Administration disability benefits and these records have not been associated with the claims folder.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  Nonetheless, the Board finds the medical and lay evidence presently associated with the claims folder to provide sufficient evidence of the nature, extent and severity of the Veteran's psychiatric condition for the entire period under review.  What is more, as detailed below, for the entire appellate period the Board assigns the maximum 100 percent schedular disability evaluation for the Veteran's PTSD and thus, there is no possible prejudice by not associating these record with the claims folder.  Id.  

PTSD

By way of background, following a Board remand, a December 2005 rating action granted the Veteran service connection for PTSD, effective March 4, 1990.  This rating action also assigned a (I) 70 percent disability rating from May 1, 1990, to July 2, 1993, from August 1, 1993, to June 9, 1995, from August 1, 1995, to October 4, 1995 and from November 1, 1995, to July 23, 2002 and (II) a 30 percent disability rating on and after July 23, 2002.  Additionally, this December 2005 rating action assigned temporary total disability ratings based on hospitalization, from March 4, 1990, to May 1, 1990, from June 2, 1993 to August 1, 1993, from June 9, 1995, to August 1, 1995, and from October 4, 1995, to November 1, 1995.  The Veteran filed a timely notice of disagreement with respect to the initial disability evaluations assigned that were less than total, and perfected appellate review in an October 2008 VA Form 9.  

Notably, during the pendency of the Veteran's appeal, a February 2010 rating action granted a 50 disability rating, on and after January 14, 2008.  The Board will now review the Veteran's claim seeking a higher initial disability rating for PTSD.  

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate Diagnostic Codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  The Veteran is appealing the initial assignment of a disability rating, and as such, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to the present.  Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a Diagnostic Code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim, or whether a preponderance of the evidence is against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

During the period under review, VA revised the criteria for evaluating mental disorders, effective November 7, 1996.  See 61 Fed. Reg. 52695 (1996).  When a new regulation is issued, while a claim is pending before VA, unless clearly specified otherwise, VA must apply the new provision to the claim from the effective date of the change as long as the application would not produce retroactive effects.  See VAOPGCPREC 7-03; 69 Fed. Reg. 25179 (2003).  The amended versions may only be applied as of their effective date and, before that time, only the former version of the regulation may be applied.  See VAOPGCPREC 3-00; 65 Fed. Reg. 33422 (2000); see also Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

Under the version of the rating schedule in effect prior to November 7, 1996, a 70 percent disability rating is warranted where the ability to establish and maintain effective or favorable relationships with people is severely impaired, or the psychoneurotic symptoms are of such severity and persistence that there is severe impairment in the ability to obtain or retain employment. 

A 100 percent disability rating is warranted where attitudes of all contacts except the most intimate are so adversely affected as to result in virtual isolation in the community; there are totally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality with disturbed thought or behavioral processes (such as fantasy, confusion, panic, and explosions of aggressive energy) associated with almost all daily activities resulting in a profound retreat from mature behavior, or the individual is demonstrably unable to obtain or retain employment. 

In addition, 38 C.F.R. § 4.16(c) (1996), which was repealed when the revised criteria for rating psychiatric disabilities became effective, provided that where the Veteran's only compensable service-connected disability was a mental disorder that was assigned a 70 percent disability evaluation, and that mental disorder precluded the Veteran from securing or following a substantially gainful occupation, the mental disorder must be assigned a 100 percent evaluation under the appropriate Diagnostic Code.

The revised version of Diagnostic Code 9411, in effect since November 7, 1996, provides the following ratings for psychiatric disabilities.  A 70 percent disability rating contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. 

A 100 percent disability rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

A July 1990 VA examination documents the Veteran's report of constantly feeling depressed, experiencing sleep difficulties and having flashbacks, as well as his history of multiple psychiatric hospitalizations and attempted suicides.  The examiner also noted the account of the Veteran's spouse that the Veteran continuously remained at home, did not socialize at all and had episodes of rage.  Further, the examiner detailed the Veteran's "marked anorexia," unkempt appearance, paranoid thoughts, account of hallucinations, unrealistic, delusional, paranoid and strongly persecutory thought process and his "quite depressed" mood.  At this time, the Veteran was found unable to perform activities of daily living, as his wife performed all such tasks.  

The VA examination report of three VA examination, in June 1991, reflects the Veteran's account of his psychiatric symptoms, which included nightmares and visual hallucination.  With respect to his appearance, the VA examiners noted that the Veteran was very undernourished, disheveled, neglecting of his personal hygiene, trembling continuously and "very anxious and very apprehensive" throughout the examination.  On mental status examination, the Veteran's affect was "very flat and very inappropriate to the emotional content", his mood was "chronically depressed" and his judgment and insight were poor.  In addition to noting his prior attempts at suicide, the examiners noted that the Veteran had a history of aggressive behavior toward members of his family.  Moreover, the Veteran's need for social isolation and paranoid thought process resulted in an "inability to tolerate external stimuli such as noises, group[s] of people...[and] some referential thoughts."  

During an August 1994 VA examination, the Veteran reported being irritable with others, unable to tolerate noise and a basic disconnection from his family.  Further, the Veteran detailed daily ritualistic behaviors/activities, having no friends, and a need to isolate himself, as well as having sleep impairment and nightmares.  On mental status examination, the Veteran's affect was "quite flat", his mood mildly depressed and his judgment and insight poor.  The Veteran was found to be "a very passive, dependent type of individual...[requiring] his wife to carry the responsibility of caring for the children and take care of the house" because of his psychiatric medications.  Additionally, the VA examiner reported that the Veteran had not been employed since 1980 because of his psychiatric symptoms.  

At his May 1995 VA psychiatric examination, the Veteran continued to report psychiatric symptoms, to include irritability, nightmares, a need to remain isolated, verbally abusive behaviors and an inability to relate to others.  The Veteran also endorsed auditory hallucinations, which instructed him to commit suicide, feelings of paranoia around others and having survivor's guilt.  The examiner noted objective abnormalities, including tremors at the beginning of the examination, an anxious mood and a constricted affect.  Ultimately, the examiner indicated that these symptoms were related to the Veteran's military service in the Republic of Vietnam.  

A July 2002 VA examination has also been associated with the claims folder.  As previously noted, the Veteran continued to report feelings of anxiety, restlessness with increased tension, an inability to concentrate, insomnia, irritability with others, military related nightmares and a need to isolate himself from others.  On metal status examination, abnormalities such as an anxious mood and only a fair insight were noted.  

In connection with the present matter, the Veteran was also provided a December 2005 VA examination.  As detailed on previous occasions, the Veteran's psychiatric symptoms were noted to include sleeping impairment, military related nightmares, constant anxiety and paranoia towards others.  The examination also documents the Veteran's history of psychiatric hospitalization, history of multiple suicide attempts, and isolative behavior.  Further, the examiner indicated that the Veteran had little, if any, relationship with his family and was divorced from his spouse.  During the examination, the examiner noted that the Veteran continuously was wringing his hands, had a circumstantially coherent thought process, presented some thought impairment and demonstrated mildly impaired memory.  Moreover, the examiner also noted that the Veteran had not been employed for twenty years.  The Veteran's diagnosis of PTSD was continued.  

The findings of the Veteran's March 2008 VA psychiatric examination have also been associated with the claims folder.  During the examination, the Veteran's account of symptoms mirrored his account at previous examinations and treatments, to include suicidal ideation and a lack of social or family relationships.  The examiner's psychiatric examination of the Veteran noted an unkempt appearance, tense psychomotor activity, a guarded/overly dependent attitude toward the examiner, a constricted affect, an anxious and depressed mood, some impaired insight, some thought impairment and mild memory impairment.  Further, the examiner reported that the Veteran's psychiatric symptoms prevented him from maintaining minimum personal hygiene and, based on the Veteran's account, relevant medical evidence and current examination findings, his service-connected PTSD caused his unemployment.  What is more, while other psychiatric conditions were diagnosed at this time, the VA examiner indicated these conditions were related to the Veteran's service-connected PTSD.  

The Veteran was most recently examined for VA purposes in December 2009, and the findings of this examination are of record.  At the time of this examination, the VA examiner detailed the Veteran's unkempt appearance, hand wringing, persistent mannerism, repetitive acts, restlessness, less than average speech, anxious mood, significantly impaired attention, paucity of ideas, limited thought content, persecutory delusions and mildly impaired memory.  Further, the examiner indicated that the Veteran's psychiatric symptoms resulted in sleep impairment, irritability or outbursts of anger, exaggerated startle response and intrusive thoughts.  Moreover, the VA examiner noted that the Veteran presented a long history of psychiatric symptomatology of this nature, with no evidence of any remission of symptoms.  With respect to his employment, the examiner indicated that the Veteran presented severe anxiety since he returned from service, which supported his account of being unemployable due to his PTSD.  Based on the relevant evidence and the Veteran's account, the VA examiner also indicated that the Veteran had not sustained "proper employment" since his separation from service, had ended his family relationships, and had no successful social relationships or leisure pursuits.  

Numerous other treatment records and statements, both lay and professional, have been associated with the claims folder, in connection with the Veteran's claim that are consistent with the findings noted above and, while not detailed without question, such evidence has been considered by the Board in evaluating the Veteran's present claim.  

Initially, the RO addressed the Veteran's claim for a higher initial disability rating under both the old and new criteria in the rating schedule.  However, the old criteria are more favorable when considering an increased disability rating from 70 percent to 100 percent.  Thus, only the criteria effective prior to the aforementioned revision will be applied to the present matter and there is no prejudice to the Veteran in this respect.  See generally Kuzma, supra.  

Based on the evidence of record, both medical and lay, the Board concludes that the criteria for a 100 percent schedular disability rating for service-connected PTSD have been met, from May 1, 1990, to July 2, 1993, from August 1, 1993, to June 9, 1995, from August 1, 1995, to October 4, 1995 and since November 1, 1995.  To this extent, the Board grants the Veteran's appeal.  

Initially, the Board finds the Veteran's statements to be competent and credible, with respect to PTSD related symptomatology, to include suicidal ideation/attempts and employment impairment.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The medical evidence of record further supports the Veteran's account, as to the severity of his symptomatology.  A July 1990 VA examination report documents the Veteran's episodes of rage, paranoia and lack of social relationships.  In June 1991, VA examiners also noted that the Veteran had a history of aggressive behavior towards his family, as well as an inability to tolerate crowds.  A March 2008 VA examiner reported that the Veteran's psychiatric symptoms continued to result in a lack of social or family relationship.  In fact, the Veteran's psychiatric symptoms were so severe in December 2009, that the VA examiner indicated that the Veteran had ended his family relationships and had no successful social relationships.  VA examination reports, dated in May 1995, July 2002, and December 2005, reflect similarly severe social impairment related to the Veteran's relationships with others.  Ultimately, the Board finds that, during the entire period under review, the Veteran's psychiatric symptoms have resulted in a severely impaired ability to establish and maintain effective or favorable relationships with others.  Thus, the Veteran's PTSD most closely approximates a 70 percent schedular disability rating, under 38 C.F.R. § 4.130 (1996).  

Additionally, the evidence of record, to include an August 1994 VA examination report, confirms that the Veteran has not been employed since approximately 1980; moreover, March 2008 and December 2009 VA examiners opined that the Veteran's inability to work was related to his PTSD symptomatology.  Thus, the evidence of record also confirms that the Veteran has been severely impaired in his ability to obtain and/or retain employment because of his PTSD symptoms.  

Ultimately, the Veteran's sole service-connected condition is PTSD, for the entire period under review this condition has met the criteria for a 70 percent disability rating and has prevented him from securing or following a substantially gainful occupation.  Therefore, since the date of initial entitlement, the Veteran entitled to a schedular 100 percent rating, pursuant to 38 C.F.R. § 4.16(c) (1996), which was in effect at the time he filed his initiating claim.  

TDIU

Additionally, the Veteran has claimed, and he has perfected an appeal with respect to the issue of entitlement to TDIU.  He has claimed that he is unable to work because of his service-connected disability, and in this decision, the Board finds that his service-connected psychiatric disability warrants a 100 percent schedular evaluation.

In a precedent opinion, VA's General Counsel concluded that a claim for a total disability rating based on individual unemployability for a particular service-connected disability may not be considered when, as here, a schedular 100 percent rating is in effect for a service-connected disability.  See VAOPGCPREC 6-99, 64 Fed. Reg. 52375 (1999); see also Green v. West, 11 Vet. App. 472, 476 (1998); Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).  In November 2009 however, VA's General Counsel withdrew VAOPGCPREC 6-99 in light of the decision of the Court in Bradley v. Peake, 22 Vet. App. 280 (2008).  In Bradley, the Court stated that it is possible for a Veteran to be awarded TDIU for a single disability and thereafter be awarded disability ratings for other conditions.  Under these circumstances, there would be no duplicate counting of disabilities.  Bradley, 22 Vet. App. at 293.

Additionally, the Board recognizes that the Secretary is required to maximize benefits.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (presuming that a claimant is seeking the maximum benefits allowed by law and regulation); 38 C.F.R. § 3.103(a) (2010) (noting VA's obligation to "render a decision which grants every benefit that can be supported in law").  The Board has done so in this case.  The governing regulation, 38 C.F.R. § 4.16, specifically provides that a total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to follow a substantially gainful occupation as a result of service-connected disabilities.  In this appeal, since the Board has determined that the Veteran is entitled to an initial 100 percent schedular rating for his service-connected PTSD for the entire rating period on appeal; he is not eligible, under the terms of the regulation, for a TDIU rating.  See Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994) (" a claim for TDIU presupposes that the rating for the condition is less than 100%"); see also Holland v. Brown, 6 Vet. App. 443, 446 (1994) (100% schedular rating "means that a Veteran is totally disabled").

The Board notes that if the Veteran is awarded service connection for additional disabilities, entitlement to TDIU and special monthly compensation may be revisited.  It is noted that "the order in which disabilities are service connected is not relevant to VA's determination of a claimant's eligibility for special monthly compensation under section 1114(s)."  Buie v. Shinseki, 24 Vet. App. 242, 250-51 (2011).  

Again, the Board notes that the Veteran's sole service-connected disability is PTSD.  Thus, currently, there are no additional "disability or disabilities" to be independently rated at 60 percent.  38 U.S.C.A. § 1114(s).  In light of the facts as they are now before the Board, there is no additional benefit that VA has not already maximized, to include entitlement to special monthly compensation under 38 U.S.C.A. § 1114(s).  As such, the claim for TDIU is dismissed as moot.











	(CONTINUED ON NEXT PAGE)
ORDER

The appeal as to whether there was clear and unmistakable error in a December 2005 rating decision, with respect to a reduction in compensation and the assigned disability rating for PTSD, is dismissed without prejudice.  

An initial 100 percent schedular disability rating for PTSD is granted, subject to the law and regulations governing the payment of monetary benefits.

The claim for TDIU is moot, and, to that extent, the appeal is dismissed. 



______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


